DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/142,008.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 and 10/8/2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method or starting an engine including reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a system including a controller including executable instructions stored in non-transitory memory that cause the controller to not adjust torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, in combination with the other elements required by independent claim 9.
The prior art does not disclose nor render obvious a method for starting an engine including reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold, in combination with the other method steps required by independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAMAMOTO (US 2019/0040831 A1) discloses a hybrid vehicle starter wherein speed and torque of the motor is controlled (see paragraph [0007]).  However, the reference fails to disclose the above limitations that deal with reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, not adjusting torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, and reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold.
ZHANG et al. (US 9,937,919) discloses a hybrid vehicle engine starting method (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, not adjusting torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, and reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold.
MEYER et al. (US 2018/0050609 A1) discloses a hybrid vehicle motor speed control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, not adjusting torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, and reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold.
HATA et al. (US 2017/0291597 A1) discloses a hybrid vehicle engine starting control system wherein motor speed and torque is controlled during engine starting (see paragraph [0052]).  However, the reference fails to disclose the above limitations that deal with reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, not adjusting torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, and reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold.
ORTMANN et al. (US 2013/0296108 A1) discloses a hybrid transmission system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a threshold pressure and a speed of the engine increasing, not adjusting torque of the electric machine when the electric machine achieves a speed above a first requested speed in response to a request to start the internal combustion engine, and reducing a speed of the electric machine to a second requested speed in response to a line pressure of a transmission reaching a first threshold pressure and a speed of the electric machine exceeding a second threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655